ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                   )
                                                )
Lockheed Martin Corporation                     )    ASBCA Nos. 59894, 59895
                                                )               60422,60423
                                                )
Under Contract No. W31P4Q-08-C-0361 et al. )

APPEARANCES FOR THE APPELLANT:                       Terry L. Albertson, Esq.
                                                     Stephen J. McBrady, Esq.
                                                     Skye Mathieson, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Arthur M. Taylor, Esq.
                                                     Kara M. Klaas, Esq.
                                                      Trial Attorneys
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

        On 3 November 2016, the Board dismissed these appeals with prejudice subject
to reinstatement only in the event the settlement was not consummated. The deadline
to file any request to reinstate the dismissed appeals was 18 October 2017.

       On 17 October 2017, appellant moved to reinstate the appeals, asserting that the
settlement was not consummated for matters relating to Contract No. W31P4Q-08-C-0361.
Appellant also requested an entry of a stipulated judgment in the amount of $1,672, 780 and
indicated that the government did not oppose the request. On 18 October 201 7, the Board
reinstated the appeals to its docket.

        During a 30 October 2017 conference call, the parties communicated the
possibility of resolving the dispute without further involvement of the Board and
agreed to subsequently provide a status. On 3 November 2017, the parties reiterated
their request for a consent judgment in the amount of $1,672, 780, inclusive of interest,
for matters relating to Contract No. W31P4Q-08-C-0361. The parties stated their joint
agreement that the disputes arising under the other contracts at issue in these appeals
remain dismissed in accordance with the Board's 3 November 2016 Order.
       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' 3 November 2017 joint request, that the appeals are sustained for the disputes
arising under Contract No. W31P4Q-08-C-0361. In the nature of a consent judgment,
the Board makes a monetary award to appellant in the amount of $1,672,780. This
amount is inclusive of interest. No further interest shall be paid.

      The disputes arising under the other contracts at issue in the captioned appeals
remain dismissed with prejudice in accordance with the Board's 3 November 2016
Order of Dismissal.

       Dated: 14 November 2017



                                                  JO ~v~
                                                     J:rir?SER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

                                                  I concur



 RICHARD SHACKLEFORD
 Administrative Judge
 Vice Chairman
 Armed Services Board
 of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59894, 59895, 60422,
60423, Appeals of Lockheed Martin Corporation, rendered in conformance with the
Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals



                                            2